

116 HRES 580 IH: Supporting the designation of the week of September 23 through September 27, 2019, as “Community School Coordinators Appreciation Week”.
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 580IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Ms. Judy Chu of California (for herself and Ms. Meng) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONSupporting the designation of the week of September 23 through September 27, 2019, as Community School Coordinators Appreciation Week.
	
 Whereas community schools marshal, align, and unite the assets, resources, and capacity of schools and communities for the success of students, families, and communities;
 Whereas community schools are an effective, evidence-based, and equity-driven strategy for school improvement included under section 4625 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7275), as added by section 4601 of the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 2029);
 Whereas community schools that provide well-designed, expanded learning opportunities have positive academic and nonacademic outcomes, including improvements in student attendance, behavior, and academic achievement;
 Whereas community schools have the potential for closing racial and economic achievement gaps, as indicated in a 2017 report;
 Whereas community schools provide a strong social return on investment, with one study citing a social return of between $10 to $15 for every dollar invested over a 3-year period;
 Whereas community school coordinators are essential to building successful community schools and creating, strengthening, and maintaining the bridges between community schools and their communities;
 Whereas community school coordinators facilitate and provide leadership for the collaborative process and development of a continuum of supports and opportunities for children, families, and others within a school’s community that allow all students to learn and the community to thrive;
 Whereas community school coordinators, through their role, deliver a strong monetary return on investment for community schools and their communities, with one study citing a return of $7.11 for every dollar invested in the salary of a community school coordinator; and
 Whereas Community School Coordinators Appreciation Week, celebrated from September 23 through September 27, 2019, recognizes, raises awareness of, and celebrates the thousands of community school coordinators across the country and the critical role of community school coordinators in the success of students: Now, therefore, be it
		
	
 That the House of Representatives— (1)supports the designation of Community School Coordinators Appreciation Week;
 (2)thanks community school coordinators for the work they do to serve students, families, and communities; and
 (3)encourages students, parents, school administrators, and public officials to participate in events to celebrate Community School Coordinators Appreciation Week.
			